Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 8/18/2021 amending claims 1, 8, 14-15 and 18-19, no new cancellation or adding to the claim was introduced. 
In response to the amendments on claims 8, 18 and 19, the term “can be” has been removed from the claim language, and the corresponding claim objections have been withdrawn accordingly. 
In virtue of this communication, claims 1- 20 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. §103 claim rejections, Applicant amends the claims, submits the amended claim language overcome the rejection based on prior arts Gutierrez and Miller. The amendments and arguments have been fully considered. In response, Examiner has searched and applied new prior arts Benko (US 20160371884 A1) to render the amended and traversed claims obvious. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez; Kalon Ross et al. (US 2018/0104614 A1) in view of Benko; Hrvoje et al. (US 20160371884 A1) 
 and Miller; Samuel A. (US 2015/0302662 A1), made of record both files are submitted in the IDS on 3/4/2020. 
As to claim 1, Gutierrez discloses a sensory rendering apparatus, comprising: 
a plurality of sensory rendering devices, which when activated, generate defined sensory inputs
[0031] FIG. 1 illustrates one embodiment of a modular stage ..The stage accessories 4 are provided as part of a VR stage kit 11. The stage accessories 4 are assembled to the stage 1 according a plurality of stage plans or arrangements 10 that correspond to a plurality of VR representations 50 (aka “VR worlds”) provided in a VR attraction. The 
[0088] FIG. 23 illustrates one embodiment of the step 240 of providing a real-world-integrated VR experience to VR participants 121. 
[0091] Various embodiments of the present invention use a computer system and a computer network for executing one or more computer programs to assimilate sensory information, control actuable features—such as motors, fans, heaters, and door locks—of stage accessories, and generate the VR representations. 
Gutierrez does not appear to directly disclose the sensory inputs correspond to sensory attributes of virtual objects in a virtual reality environment. 
However, in a pertinent field of endeavor, Benko discloses a complementary augmented reality (title) that Gutierrez’s sensory inputs correspond to sensory attributes of virtual objects in a virtual reality environment
Abstract : The described implementations relate to complementary augmented reality. One implementation is manifest as a system including a projector that can project a base image from an ancillary viewpoint into an environment. The system also includes a camera that can provide spatial mapping data for the environment and a display device that can display a complementary three-dimensional (3D) image to a user in the environment. In this example, the system can generate the complementary 3D image based on the spatial mapping data and the base image so that the complementary 3D image augments the base image and is dependent on a perspective of the user. 
[0006] In some implementations, multiple forms of complementary computer-generated content can be layered onto a real world scene. For example, the complementary content can include three-dimensional (3D) images (e.g., visualizations, projections). In another example, the complementary content can be spatially registered in the real world scene. 
The combination of Gutierrez and Benko continues to teach the sensory rendering apparatus comprising a computing system 
Gutierrez [0091] Various embodiments of the present invention use a computer system and a computer network for executing one or more computer programs to assimilate sensory information, control actuable features
See also Benko [0005-6]
It would have been obvious to one of ordinary skill in the art to combine Benko’s complementary augmented reality projector with Gutierrez’s sensory rendering apparatus, to “improve a sense of immersion of a user in an augmented reality scenario. Increasing the user's sense of immersion can improve the overall enjoyment and success of the augmented reality experience”, as revealed by Benko in [0005]. 
Gutierrez and Benko do not appear to directly disclose the computing system configured to determine a virtual object position for a virtual object relative to a virtual user position for a virtual user in a virtual reality environment. 
However, in a similar field of endeavor, Miller discloses a sensory rendering apparatus with a computing system configured to determine a virtual object position for a virtual object relative to a virtual user position for a virtual user in a virtual reality environment
[0257] As illustrated in the system architecture 700 of FIG. 7, in some implementations the augmented reality system may include physical space or room based sensor systems. As illustrated in FIG. 7, the augmented reality system 702 not only draws from users' individual AR systems (e.g., head-mounted augmented reality display system, etc.) as shown in FIGS. 1-5, but also may use room-based sensor systems 704 to collect information about rooms and physical spaces. 
[0422] .... The virtual user interface may be a floating virtual screen, as shown in FIG. 25. Since the system knows where (e.g., the depth, distance, perceived location, etc.) of the virtual user interface, the system may easily calculate the coordinates of the virtual interface, and allow the user to interact with the virtual screen, and receive inputs from the virtual user interface based on the coordinates at which the interaction happens, and a known coordinates of the user's hands, eyes, etc. 
The combination of Gutierrez, Benko and Miller continues to teach the computing system configured to correlate the virtual object position to a device position of at least one sensory rendering device included in the plurality of sensory rendering devices that is configured to generate a defined sensory input to substantially correspond to a sensory attribute of the virtual object; 
Miller [0400] ... As schematically illustrated in FIG. 23, an object-centric light map may be constructed by projecting those coordinates onto the object sphere, and attenuating the intensities accordingly. As shown in FIG. 23, the user is located at the center of the user semi-sphere 2028, and an object sphere 2026 is modeled around the object 2022,
[0403] FIG. 24 describes an example method 1700 for using a transformation light map in order to project virtual content. At 1702, the user's individual AR system estimates a location and position of a user relative to the world. 
[0416] As illustrated in FIG. 25, the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input.
and activate the at least one sensory rendering device to generate the defined sensory input which is delivered to the user to produce a physical sensation that corresponds to the sensory attribute of the virtual object 
Benko [0026] In some implementations, the example complementary augmented reality scenario 100 can be rendered in real-time. For example, the complementary content can be generated in anticipation of and/or in response to actions of user 500. The complementary content can also be generated in anticipation of and/or in response to other people or objects in the real world scene 102. For example, referring to FIG. 9, a person could walk behind chair 104 and toward window 106,
Gutierrez [0054] The merged reality engine 35 controls the actuators 45 to produce motion, direct a simulated breeze or wind (air), generate ambient heat, lock or unlock doors and windows, and/or generate other physical phenomenon directed to and felt by the VR participant 121.
It would have been obvious to one of ordinary skill in the art to apply Miller’s object recognizers and method to Gutierrez’s modified augmented virtual reality system, to provide “an experience greatly enhances the user's experience and enjoyability with the augmented reality system, and also opens the door for a variety of applications that allow the user to experience real objects and virtual objects simultaneously”, as revealed by Miller in [0004]. 

As to claim 2, Gutierrez, Benko and Miller further disclose the sensory rendering apparatus of claim 1, wherein the plurality of sensory rendering devices are arranged in a 360-degree configuration to deliver the defined sensory inputs to an area located within the 360-degree configuration.  
Miller Fig. 23 [0400] 

As to claim 3, Gutierrez, Benko and Miller further disclose the sensory rendering apparatus of claim 1, wherein the plurality of sensory rendering devices are arranged to create a sensory rendering grid, and a series of sensory rendering devices are activated and deactivated based in part on the virtual object position relative to the virtual user position in the virtual reality environment.  
Gutierrez Fig. 3A [0035] The accessory mounts 7 are placed at preselected coordinates in a grid-like fashion in order to provide discrete places, readily and accurately represented in a VR world,

As to claim 4, Gutierrez, Benko and Miller further disclose the sensory rendering apparatus of claim 1, further comprising a positioning system to position the plurality of sensory rendering devices to substantially correspond to virtual object positions for virtual objects relative to the virtual user position in the virtual reality environment.  
Gutierrez [0038] The assembly of the accessories 4 to the stage 1 makes use of the positioning grid 8. For example, many of the accessories 4 are arranged with fittings 17 (such as pegs) to mount them to the modular stage platform 3 at particular stage platform coordinates. The accessory mounts 7 cooperate with the fittings 17 to secure the accessories to the platform 3. This aids in fast and accurate alignment with objects in virtual reality. 
See also Miller Fig. 23 [0400]. 

As to claim 5, Gutierrez, Benko and Miller further disclose the sensory rendering apparatus of claim 1, further comprising a platform configured with pressure sensors which generate pressure sensor data to track feet position and weight distribution of the user. 
Miller [0565] The AR system may use any of a large variety of sensors, for example capacitive sensors, pressure sensors. 
Miller does not explicitly teach applying the pressure sensors to track feet position and weight distribution of the user. However, Examiner consider the claimed use being one of many usage options of the pressure sensors that one of ordinary skilled in the art would apply if desired.  

As to claim 6, Gutierrez, Benko and Miller further disclose the sensory rendering apparatus of claim 1, further comprising a platform that includes one or more sensory rendering devices configured to transmit sensory textures via a floor of the platform 
Gutierrez  [0031] ... For example, FIG. 1 illustrates a façade 14 with a window 15 and door 6, a rock 18 attached to a perimeter wall 5, ...  a plank 70 on resting on a floor of the platform 3. The accessories 4 give virtual reality participants sensory feedback that augments a virtual reality representation 50.
Miller [0265] In one or more embodiments, the AR devices may, for example, include one or more haptic devices or components. The haptic device(s) or component(s) may be operable to provide a tactile sensation to a user. For example, the haptic device(s) or component(s) may provide a tactile sensation of pressure and/or texture when touching virtual content (e.g., virtual objects, virtual tools, other virtual constructs). The tactile sensation may replicate a feel of a physical object which a virtual object represents...

As to claim 7, Gutierrez, Benko and Miller further disclose the sensory rendering apparatus of claim 1, further comprising a head mounted display, one or more display devices, or a projection system configured to display the virtual reality environment to the user
Miller [0257] ... As illustrated in FIG. 7, the augmented reality system 702 not only draws from users' individual AR systems (e.g., head-mounted augmented reality display system, etc.) as shown in FIGS. 1-5, but also may use room-based sensor systems 704 to collect information about rooms and physical spaces. 

As to claim 8, Gutierrez, Benko and Miller teach the sensory rendering apparatus operated by the computer implementing method of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 8 is rejected on the same grounds as claim 1. 

As to claim 9, Gutierrez, Benko and Miller further disclose the method of claim 1, wherein identifying the at least one sensory rendering device further comprises: identifying a sensory type associated with the sensory attribute of the virtual object; and identifying the at least one sensory rendering device as being configured to generate the defined sensory input that is of the sensory type.  
Miller [0560] In one or more embodiments, the AR system may intentionally use various visual and/or audio triggers to initiate user head-motion. ... For example, if rendering a light field into an eye, non-image forming optics on the side or periphery may render visual cues or triggers to appear in the user's peripheral vision and causes a user to turn the user's head in desired direction. Additionally or alternatively, the AR system may render a spatialized sound field, with wave front synthesis on sounds, with an audio or aural cue or trigger that appears out of the field of view of the user, again causing the user to turn in desired direction. 

As to claim 10, Gutierrez, Benko and Miller further disclose the method of claim 1, wherein initiating activation of the sensory rendering device to generate the defined sensory input further comprises: determining a sensory input intensity based in part on a virtual distance between the virtual object position and the virtual user position; and initiating activation of the sensory rendering device to simulate the sensory input intensity.  
 Miller [0110] In one or more embodiments, a color intensity of the light map is attenuated based at least in part on the distance between the user and the virtual object to be presented to the user. 

As to claim 11, Gutierrez, Benko and Miller further disclose the method of claim 10, further comprising calculating the sensory input intensity based in part on a virtual object attribute that indicates in part an intensity of the sensory attribute of the virtual object. 
 Miller [0110] In one or more embodiments, a color intensity of the light map is attenuated based at least in part on the distance between the user and the virtual object to be presented to the user. 
A color intensity has been attenuated as a result of calculation, with the distance of the virtual object from the user as an attribute of the virtual object. 

As to claim 12, Gutierrez, Benko and Miller further disclose the method of claim 10, further comprising recalculating at defined intervals the sensory input intensity based in part on an updated virtual distance between the virtual object and the virtual user in the virtual reality environment
Miller [0366] ...The individual AR system may render color, for instance at 60 frames per second. For every one of those frames, the individual AR system can have six frames that are rendered during that period of time that are selectively illuminating one portion of the background. The individual AR system renders all the light in the background in the 60th of a second. This approach advantageously allows rendering of various pieces of an image at different depths. 

As to claim 13, Gutierrez, Benko and Miller further disclose the method of claim 8, wherein initiating activation of the sensory rendering device to generate the defined sensory input further comprises: initiating activation of a first sensory rendering device to simulate a first sensory attribute of the virtual object; 
Miller [0152] In one or more embodiments, the one or more sensors comprises image-based sensors. 
[0153] In another aspect, an augmented reality display system comprises an optical apparatus to project light associated with one or more virtual objects to a user of a head-mounted augmented reality display system, wherein a perceived location of the one or more virtual objects is known,
and initiating activation of a second sensory rendering device to simulate a second sensory attribute of the virtual object
Miller [0153] ... wherein the one or more virtual objects is associated with a predetermined sound data, and a processor having at least a sound module to dynamically alter one or more parameters of the predetermined sound data based at least in part on the perceived location of the one or more virtual objects in relation to the user, thereby producing a sound wavefront.

As to claim 14, Gutierrez, Benko and Miller further disclose the method of claim 8, wherein initiating activation of the sensory rendering device to generate the defined sensory input further comprises: determining a duration of time to generate the defined sensory input based in part on the sensory attribute of the virtual object; and initiating activation of the sensory rendering device to generate the defined sensory input for the duration of time. 
Gutierrez [0096] ... In some VR attractions, multiple players are admitted all at once. There, they play a single instance of a multiplayer game for durations extending from 15 minutes to an hour. By contrast, the inventors have created a demo that has an average duration of 5 minutes. That creates the possibility of 12 game 
See also Miller [0467]

As to claim 15, Gutierrez, Benko and Miller further disclose the method of claim 8, wherein initiating activation of the sensory rendering device to generate the defined sensory input further comprises: determining an input volume for the defined sensory input based in part on the sensory attribute of the virtual object; and initiating activation of the sensory rendering device to generate the defined sensory input at the input volume. 
Miller [0158] In one or more embodiments, the one or more parameters pertains to an intensity of the sound .... In one or more embodiments, the method further comprises using the audio object to trigger a head movement of the user.

As to claim 16, Gutierrez, Benko and Miller further disclose the method of claim 15, further comprising initiating activation of multiple sensory rendering devices to generate the defined sensory input at the input volume. 
Miller [0456] As described herein, the AR system may employ body centered rendering, user-centered rendering, hand-centered rendering, ..., voice input, environment or ambient sound input, and the environment situation input to interact with the user of the AR system.

As to claim 17, Gutierrez, Benko and Miller further disclose the method of claim 8, wherein creating the virtual object in the virtual reality environment further comprises positioning the virtual object in the virtual reality environment to substantially correspond to a position of the sensory rendering device which is configured to generate the defined sensory input to simulate the sensory attribute of the virtual object.  
Miller  [0459] The AR system may also detect or capture the user's interaction with the surface of the totem. For example, the AR system may employ one or more front facing cameras to detect a position and/or movement of a user's fingers. In particularly, the AR system may identify from the captured images, any interactions of the user's fingers with various portions of the surface of the totem. 

As to claim 18, Gutierrez, Benko and Miller disclose a non-transitory machine readable storage medium including instructions embodied thereon,
Miller [0230-231] As illustrated in FIGS. 1, 2 and 5, the augmented reality system 100 may include a distinct computation component ...
The computation component 102 may include one or more nontransitory computer- or processor-readable media, for example volatile and/or nonvolatile memory, for instance read only memory (ROM), random access memory (RAM)
 the instructions when executed by one or more processors: generate a virtual object in a virtual reality environment, wherein the virtual object has a sensory attribute to be simulated using a defined sensory input that causes a user to experience a defined physical sensation that corresponds to the sensory attribute of the virtual object, wherein the defined sensory input is generated by activating at least one sensory rendering device configured to generate the defined sensory input; calculate a virtual distance between the virtual object and a virtual user representing the user in the virtual reality environment; calculate a sensory input intensity based in part on the virtual distance and the sensory attribute of the virtual object; identify the at least one sensory rendering device to generate the defined sensory input, wherein the at least one sensory rendering device, when activated, generates the defined sensory input to simulate the sensory attribute of the virtual object, and a physical position of the at least one sensory rendering device substantially corresponds to a virtual object position that is relative to a virtual user position in the virtual reality environment; and activate the at least one sensory rendering device to generate the defined sensory input at the sensory input intensity causing the user to experience the defined physical sensation that substantially corresponds to the sensory attribute of the virtual object at the virtual distance.
Gutierrez, Benko and Miller disclose the non-transitory computer-readable medium that stores a computer-executable program performing method of claim 8 operated by the sensory rendering apparatus of claim 1 above, therefore claim 18 is rejected on the same grounds as claims 1 and 8. 

As to claim 19, Gutierrez, Benko and Miller further disclose the non-transitory machine readable storage medium of claim 18, wherein the sensory attribute of the virtual object specifies a feature of the virtual object to be simulated using the defined sensory input, and specifies sensory information used to generate the defined sensory input.  
Miller [0400] ... As schematically illustrated in FIG. 23, an object-centric light map may be constructed by projecting those coordinates onto the object sphere, and attenuating the intensities accordingly. As shown in FIG. 23, the user is located at the center of the user semi-sphere 2028, and an object sphere 2026 is modeled around the object 2022,
[0403] FIG. 24 describes an example method 1700 for using a transformation light map in order to project virtual content. At 1702, the user's individual AR system estimates a location and position of a user relative to the world. 
[0416] As illustrated in FIG. 25, the user interface may be responsive to one or more of a variety of inputs. The user interface of the AR system may, for example, be responsive to hand inputs 1602, for instance: gestures, touch, multi-touch, and/or multiple hand input. 

As to claim 20, Gutierrez, Benko and Miller further disclose the non-transitory machine readable storage medium of claim 18, further comprising instructions that when executed by the one or more processors cause the one or more processors to terminate the virtual object in response to a termination event and initiate deactivation of the at least one sensory rendering device.  
Miller [0493] In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may change one or more aspects of the rendering the virtual user interface cause corresponding inputs to be provided to a computer or some other device. For example, as a user rotates the totem, different faces may come into the user's field of view, while other faces rotate out of the user's field of view. The AR system may respond by rendering virtual interface elements to appear on the now visible faces, which were previously hidden from the view of the user. Likewise, the AR system may respond by stopping the rendering of virtual interface elements which would otherwise appear on the faces now hidden from the view of the user.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621